 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 827 
In the House of Representatives, U. S.,

December 12, 2012
 
RESOLUTION 
Providing for consideration of motions to suspend the rules. 
 
 
That it shall be in order at any time through the legislative day of December 28, 2012, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this resolution. 
 
Karen L. Haas,Clerk.
